Peale Cu:

Vv.

Kilwa M. Bee, __>

S(RICT OP MAIRE
PURTLANO
ECEIVEDS FILED
UNMe STATES — 797] 492 30 P >
DISTRICT COURT ° a
LOCATION

 

DOCKET NO._2.:21ev- opps

Plaintiff, ANSWER AND AFFIRMATIVE
DEFENSES
(Title to Real Estate Involved)

 

Defendant.

ANSWER

. Ladmit that I signed a note and mortgage.

1 am without knowledge as to whether the Plaintiff is the lawful holder of the Note or the
Mortgage. Therefore, I deny the allegation.

I am without sufficient knowledge as to whether the amount demanded as amounts due is
accurate. Therefore, I deny the allegation.

& I admit receiving a default notice. I am without knowledge as to whether the default
notice is lawful. Therefore, I deny that the default notice is lawful.

or
C) I deny receiving a default notice.

I admit receiving the Complaint. I am without knowledge as to whether the Plaintiff, as
required by 14 M.R.S.A. § 6321 et. seq., has both certified proof of ownership of the Note
and provided evidence of the Mortgage, Note and ail assignments and endorsements of the

Note and Mortgage. Therefore, I deny the allegation.

SB
6. I deny violating the terms of the Mortgage and/or Note.

AFFIRMATIVE DEFENSES
7. Irepeat, reallege and incorporate by reference paragraphs 1 through 6.
FIRST AFFIRMATIVE DEFENSE
8. Plaintiff's complaint fails to state a claim upon which relief can be granted by this Court
because Plaintiff failed to comply with the notice and right to cure provision in 14 M.R.S.A.
§ 6111.
SECOND AFFIRMATIVE DEFENSE
9, Plaintiff's complaint is subject to the defense of estoppel.
THIRD AFFIRMATIVE DEFENSE
10. Plaintiffs complaint is subject to the defense of duress.
FOURTH AFFIRMATIVE DEFENSE
11. Plaintiff's complaint is subject to the defense of unclean hands.

FIFTH AFFIRMATIVE DEFENSE

 

12. Plaintiff's complaint is subject to the defense of illegality.

SIXTH AFFIRMATIVE DEFENSE

 

13. Plaintiffs complaint is subject to the defense of accord and satisfaction.

SEVENTH AFFIRMATIVE DEFENSE

pees eee. ee Eee

14. Plaintiff does not have standing to bring this complaint.

 
WHEREFORE, Defendant prays that the Complaint be dismissed, for their costs, and for
such further relief as the nature of the case may require.

(Signature)

ate: Nest A L, RO Al Vek Ws x
\ ‘ 2

Yer Yat VECO

(Print Name)

Nowiiwstaverentan= S No
A Ws = DANIO

Qont [1.50 HO by
(Phone Number)

 

CERTIFICATE OF SERVICE

 

I hereby certify that I have delivered a copy of this Answer and Affirmative Defenses by mailing
a copy to the Plaintiff's lawyer.

Date: Qos) de 20. A\ \ ee eer 6

 
